Supreme Court

                                                  No. 2012-105-C.A.
                                                  (P1/11-651A)


      State                    :

       v.                      :

Steven B. Morris.              :




 NOTICE: This opinion is subject to formal revision before
 publication in the Rhode Island Reporter. Readers are requested to
 notify the Opinion Analyst, Supreme Court of Rhode Island,
 250 Benefit Street, Providence, Rhode Island 02903, at Telephone
 222-3258 of any typographical or other formal errors in order that
 corrections may be made before the opinion is published.
                                                                   Supreme Court

                                                                   No. 2012-105-C.A.
                                                                   (P1/11-651A)


                    State                      :

                      v.                       :

              Steven B. Morris.                :


               Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

         Justice Indeglia, for the Court. The state appeals from an order of the Superior Court

granting the defendant’s motions to suppress and/or exclude evidence obtained by Pawtucket

police detectives following the defendant’s arrest in the city of Providence. The defendant

Steven B. Morris (Morris or defendant) was indicted for two separate incidents of first-degree

robbery committed in Pawtucket in violation of G.L. 1956 § 11-39-1(a). On appeal, the state

argues that the hearing justice erred in deciding that evidence stemming from an extra-

jurisdictional arrest was subject to the exclusionary rule of the Fourth Amendment to the United

States Constitution. For the reasons set forth in this opinion, we vacate the order of the Superior

Court.

                                                   I

                                         Facts and Travel

         The facts in this matter are largely undisputed. The first of the two robberies with which

defendant was charged occurred on September 6, 2010 when Alcides Dias, an assistant manager




                                              -1-
at PCX Clothing Store in Pawtucket, was robbed at knifepoint. 1 Detective David Silva of the

Pawtucket Police Department testified that Dias described the robber as being a “black male in

his forties, or late thirties, * * * heavyset, stocky,” and wearing a red hat, white shirt, black and

blue shorts, and black gloves with the tips cut off. A few days later, on September 9, 2010, the

Save-a-Lot grocery store in Pawtucket was also robbed at knifepoint. Nicole Cookson, the

victim in that robbery, described the robber as being “a black male, forties, stocky build,

Hawaiian shirt, yellow hat, running shorts[.]” Two other witnesses said that the robber fled the

store in a black Mercedes Benz with a temporary license plate in the rear window of the car. The

witnesses also said that the license plate contained the numbers 1367 or 1376. Detectives Silva

and Donti Rosciti of the Pawtucket Police Department reviewed the surveillance footage from

both robberies and, based on the videos, formed a belief that the person who had robbed the PCX

had also committed the Save-a-Lot robbery. They then sent an email to all other police officers

in the department with the description of the getaway vehicle.

       The following day, Officer Mark Ramos identified a car matching that description parked

outside of 327 Sayles Avenue in Pawtucket.           Officer Ramos notified the detectives and

discovered, on speaking to one of the residents, that the car belonged to “a black male * * * who

lived on the third floor.” Detective Silva used the vehicle identification number of the car and

was informed by the dealer at Class Act Auto Sales that the car had been sold to Morris. Officer

Ramos and the detectives then went to the third floor of the building and received the consent of

the resident to search the apartment. The resident of the apartment confirmed that Morris

sometimes stayed overnight as a guest and directed the police to a storage room in the apartment




1
  The facts in this section are taken from the testimony of the detectives and other witnesses who
testified at the hearing.


                                              -2-
where defendant kept some of his belongings. The police seized clothing and an Allstate

insurance policy in defendant’s name for the Mercedes.

       Detective Silva obtained defendant’s phone number and called him, explaining that his

vehicle had been seen leaving the scene of a robbery. The defendant identified the vehicle by

asking, “My Mercedes?” Detective Silva told defendant that the detectives needed to speak with

him. Although defendant offered to take a bus to the Pawtucket police station, he was eventually

convinced by Det. Silva that he be picked up at Crossroads 2 in Providence.

       On arriving at Crossroads, the detectives saw defendant and recognized him as the person

whom they had observed in the surveillance footage from both robberies.              After a brief

conversation with defendant in which he agreed to accompany the detectives to the police

station, Det. Rosciti performed a pat-down search of him. Detective Rosciti testified that the pat-

down looking for weapons was standard procedure before any civilian is permitted to enter a

police vehicle. On performing the pat-down, Det. Rosciti felt something like paper or plastic in

one of defendant’s pockets and removed it. The piece of paper that Det. Rosciti took from

defendant’s pocket was later identified as being a U-Haul rental truck receipt. Detective Rosciti

testified that he took it out because he believed it might be contraband, such as a small packet of

heroin or marijuana.

       Morris was taken to the Pawtucket police station in the detectives’ car. Morris was not

handcuffed while in the car. After arriving at the Pawtucket police station, defendant reviewed

and initialed a Miranda rights waiver form. The detectives asked defendant where he had been

the previous day, September 9, 2010, and defendant answered that he had been helping his sister

move from 8 a.m. to 6 p.m. and had rented a U-Haul truck for that purpose. It was at that point


2
 Crossroads is a facility, located on Broad Street in Providence, that offers shelter and other life
services for the homeless.


                                             -3-
that the detectives looked at the U-Haul receipt that had been seized from defendant’s person

during the pat-down search. Detective Rosciti also spoke to Vivian Morris, defendant’s sister,

who told him that defendant had called suddenly on September 9, between 1 and 1:30 p.m., and

told her that he was going to move her that day. Following the conversation with Vivian Morris,

the detectives then went to the U-Haul franchise in Pawtucket and reviewed the surveillance

footage there. This footage showed defendant wearing what appeared to be the same clothing

that the suspect in the Save-a-Lot robbery had been wearing.

          The defendant was charged with two counts of first-degree robbery for the two armed

robberies. The defendant filed a number of pretrial motions, including a motion to sever the

charges pursuant to Rule 14 of the Superior Court Rules of Criminal Procedure, as well as

several motions to suppress (1) certain clothing and paperwork found in the apartment on Sayles

Avenue in Pawtucket, (2) the U-Haul receipt seized from defendant’s person, (3) photographs

taken from the surveillance video from the U-Haul franchise in Pawtucket, (4) the statements

defendant made to the Pawtucket police, and (5) the testimony of defendant’s sister, Vivian

Morris.

          The pretrial motions were heard in the Providence County Superior Court on February

23, 24, and 27, 2012. The hearing justice granted defendant’s motion to sever the charges, and

the state elected to proceed first on the charge involving the Save-a-Lot robbery. 3 After hearing

testimony and argument, the hearing justice granted defendant’s motion to suppress the U-Haul

receipt, concluding that defendant was under arrest from the moment of the pat-down procedure

and that “the arrest was illegal because it was outside [the] jurisdiction [of the detectives].” The

hearing justice also granted defendant’s motions to suppress defendant’s statement to the



3
    The motion to sever is not an issue before this Court.


                                                -4-
Pawtucket police, the testimony of defendant’s sister, and the U-Haul surveillance video

photographs as “fruits of the poisonous tree” stemming from defendant’s unauthorized arrest. 4

The hearing justice denied defendant’s motion to suppress the clothing and paperwork seized

from the apartment on Sayles Avenue. 5

       The state timely filed a notice to appeal the hearing justice’s granting of defendant’s

various motions to suppress evidence, pursuant to G.L. 1956 § 9-24-32. 6             A final order

memorializing the hearing justice’s decisions on defendant’s motions to dismiss was entered on

May 14, 2012. 7

       Additional facts will be supplied as necessary to address the issues on appeal.

                                                II

                                       Standard of Review

       In reviewing the grant or denial of a motion to suppress, this Court accords deference to

the trial justice’s factual findings and accepts those findings unless they are clearly erroneous.

See State v. Musterd, 56 A.3d 931, 936 (R.I. 2012). We engage in a de novo review of any

questions of law and of mixed questions of law and fact involving constitutional issues. State v.




4
  The “fruit of the poisonous tree” doctrine dictates that evidence obtained directly or indirectly
through illegal actions by the police should be barred from admission at trial. See Wong Sun v.
United States, 371 U.S. 471, 484-88 (1963).
5
  The defendant also filed a motion to suppress a photograph taken of him at the Pawtucket
police station during processing. The hearing justice denied that motion. Accordingly, that issue
is also not before this Court on appeal.
6
  General Laws 1956 § 9-24-32 states, in pertinent part, “[i]n any criminal proceeding, the
attorney general shall have the right to object to any finding, ruling, decision, order, or judgment
of the superior court or family court, and the attorney general may appeal the findings, rulings,
decisions, orders, or judgments to the supreme court at any time before the defendant has been
placed in jeopardy * * *.”
7
  This Court deems an appeal filed before the entry of a final judgment or order to be timely. See
Chapdelaine v. State, 32 A.3d 937, 941 n.1 (R.I. 2011).


                                             -5-
Barkmeyer, 949 A.2d 984, 995 (R.I. 2008). In addition, “we review questions of statutory

interpretation de novo.” Campbell v. State, 56 A.3d 448, 454 (R.I. 2012).

                                                    III

                                             Discussion

       On appeal, the state contends that even though defendant’s arrest was made outside the

Pawtucket police officers’ jurisdictional authority, 8 the hearing justice erred in applying the

Fourth Amendment 9 exclusionary rule to suppress the evidence obtained from the arrest. The

state bases its argument on the United States Supreme Court opinion in Virginia v. Moore, 553
U.S. 164, 178 (2008), in which the Supreme Court held that the Fourth Amendment “does not

require the exclusion of evidence obtained from a constitutionally permissible arrest.” The state

contends that the police officers’ actions were reasonable and that consequently, the exclusionary

rule is too extreme a remedy under the facts of this case. In contrast, defendant argues that

application of the exclusionary rule is the appropriate remedy for a violation of state law and that

the circumstances of the instant case did not otherwise justify the detectives’ failure to respect

the jurisdictional boundaries of their authority.

                                                    A

                        The Authority of the Pawtucket Police Officers

       This Court has repeatedly held to the principle that “[i]n the absence of a statutory or

judicially recognized exception, the authority of a local police department is limited to its own

jurisdiction.” State v. Ceraso, 812 A.2d 829, 833 (R.I. 2002) (citing Page v. Staples, 13 R.I. 306


8
  The state concedes for the purposes of this appeal that defendant was placed under arrest from
the moment of the pat-down search. Accordingly, the question of whether defendant was
actually under arrest before he was taken to the Pawtucket police station is not before this Court.
9
  The Fourth Amendment to the United States Constitution states, in pertinent part, that “[t]he
right of the people to be secure in their persons, houses, papers, and effects, against unreasonable
searches and seizures, shall not be violated * * *.”


                                               -6-
(1881)). 10 The General Assembly has established two exceptions to this rule. The first, known

as the “hot pursuit” exception, permits police officers who are in “close pursuit” of a person to

cross into another jurisdiction in order to arrest that person.      See G.L. 1956 § 12-7-19. 11

“Second, in emergency situations, it may be necessary and appropriate for the police from one

jurisdiction to exercise authority in another jurisdiction.” Ceraso, 812 A.2d at 833; see also G.L.

1956 § 45-42-1 (granting officers responding to a request for “emergency police assistance from

another police department * * * the same authority, powers, duties, privileges, and immunities as

a duly appointed police officer of the city or town making the request”). This Court has further

recognized that “the jurisdictional borders confining the authority of the state’s various police

departments * * * have become blurred by time and necessity.”              State ex rel. Town of

Portsmouth v. Hagan, 819 A.2d 1256, 1259 (R.I. 2003).

        The hearing justice concluded that defendant’s arrest was based on probable cause and

therefore justified even though the police officers did not have a warrant for defendant’s arrest at

the time. 12   The hearing justice went on to consider both exceptions to the jurisdictional



10
   We recognize that Page v. Staples, 13 R.I. 306 (1881), was decided under a county system of
government whose role has been greatly reduced in Rhode Island and, to that extent, is now of
questionable viability.
11
   General Laws 1956 § 12-7-19 states,
               “Any member of a duly organized municipal peace unit of another
               city or town of the state who enters any city or town in close
               pursuit and continues within any city or town in such close pursuit
               of a person in order to arrest him or her on the ground that he or
               she has violated the motor vehicle code in the other city or town
               shall have the same authority to arrest and hold in custody the
               person as members of a duly organized municipal peace unit of
               any city or town have to arrest and hold in custody a person on the
               ground that he or she has violated the motor vehicle code in any
               city or town.”
12
   Section 12-7-4 permits police officers to make a warrantless arrest if they have “reasonable
ground to believe that a felony has been * * * committed and that the person to be arrested has
committed * * * it.”


                                             -7-
limitation on police officers’ authority and determined that neither exception applied.

Consequently, he concluded that the arrest, although based on probable cause, was unauthorized

as a violation of the detectives’ jurisdictional authority.

        We agree with the hearing justice’s conclusion that neither of the statutory exceptions

applies to the case at bar. Detectives Rosciti and Silva were not in hot pursuit of defendant nor

were they in Providence at the Providence Police Department’s request.

        The defendant contends that the detectives had probable cause to arrest him before they

arrived at Crossroads and that the detectives had, consequently, traveled to Providence with the

specific intention of doing so. We disagree with defendant’s contention. We have held that

“[p]robable cause to arrest exists when the facts and circumstances within the police officer’s

knowledge and of which he has reasonably trustworthy information are sufficient to warrant a

reasonable person’s belief that a crime has been committed and that the person to be arrested has

committed the crime.” Musterd, 56 A.3d at 936 (quoting State v. Kryla, 742 A.2d 1178, 1182

(R.I. 1999)). We are of the opinion that probable cause for defendant’s arrest did not arise until

the detectives arrived at Crossroads and visually identified him as the person they had seen in the

surveillance videos of the robberies. Until the detectives matched defendant with the perpetrator

of the robberies in the videos, they knew only that defendant was the owner of a car that

appeared to match the one used at the Save-a-Lot robbery. Accordingly, we cannot agree with

defendant’s contention that the detectives crossed the boundary into Providence with the intent to

arrest him. We give credence to Det. Silva’s testimony at the hearing that, at the time, they

intended only to transport defendant to the Pawtucket police station to question him about the

involvement of defendant’s Mercedes in the robberies.




                                               -8-
       The defendant further argues that the Pawtucket detectives should have called the

Providence police before they entered Providence. We disagree with defendant’s argument and

find our recent opinion in Hagan to be informative. In Hagan, Portsmouth police, having

lawfully arrested the defendant in their jurisdiction, drove him to Middletown in order to conduct

a Breathalyzer test after discovering that the machine in Portsmouth was malfunctioning. See

Hagan, 819 A.2d at 1257. There, we distinguished between the “arrest and seizure of a suspect

outside a municipality’s borders * * * and the extraterritorial transport of a prisoner who is in

lawful custody, for the performance of legitimate law enforcement duties * * *.” Id. at 1261.

We “acknowledge[d] the practical realities of police investigations into unlawful conduct” in

holding that “[a] police officer may take a prisoner already in lawful custody to another

municipality to carry out legitimate law enforcement duties.” Id. Similarly, in the case at bar,

we are satisfied that the Pawtucket police could properly travel outside of their jurisdiction

without the accompaniment of Providence police in the course of investigating the robberies.

We find no fault with the Pawtucket detectives’ behavior until they arrived at Crossroads.

       We acknowledge that once the Pawtucket detectives arrived at Crossroads and made their

visual identification of defendant as the perpetrator of the robberies, their actions did not follow

the mandates for proper law enforcement activities outside of their jurisdiction. The state argues

that, upon identifying defendant, the detectives were then justified in immediately arresting him

to prevent defendant from “abscond[ing], perhaps to commit a third violent crime before

recapture[.]” We do not agree with the state’s argument. Indeed, we find it implausible based on

the facts of the case at bar. The defendant’s meeting the detectives at Crossroads and his

cooperation with the detectives when they arrived do not indicate to this Court that defendant

was a threat to flee from the police. We note that, if defendant had been inclined to flee, he




                                             -9-
would hardly have been waiting at Crossroads to be questioned by the detectives at all. While

the detectives may well not have expected defendant to appear, we deem it unreasonable to

believe that he presented a risk of flight, once they saw that defendant had, in fact, met them at

Crossroads. 13 Accordingly, we are satisfied that, from the moment the detectives arrived at

Crossroads and determined they had probable cause to make an arrest, our jurisprudence required

that they contact the Providence police department to ask for its assistance in arresting defendant.

It was undisputed that Crossroads is located close to the Providence police station. Under the

circumstances, we do not believe that requiring the Pawtucket detectives to contact the

Providence police in order to make the arrest would have placed an unreasonable burden on

them.

        We emphasize that there is nothing in the record to indicate that contacting the

Providence police and then waiting for their assistance would have required unlawfully detaining

defendant for any length of time but rather could have been done in a matter of minutes. “[W]e

are cognizant of the strong public interest underlying jurisdictional restraints over law

enforcement personnel and are mindful that the Legislature has granted limited authority to an

officer to arrest a suspect outside his or her jurisdiction * * *.” Hagan, 819 A.2d at 1261. Under

the circumstances presented here, we decline to expand the authority which the Legislature has

granted to a police officer to arrest a suspect outside of his or her jurisdiction. Consequently, we

hold that the Pawtucket detectives’ actions in arresting defendant outside their jurisdiction

without even attempting to get the assistance and approval of the Providence police were

unauthorized and in excess of their authority.


13
  We find a belief that defendant posed a risk of flight to be especially unreasonable under the
circumstances as defendant was, to the best of the detectives’ knowledge, without the use of a
car. We note that defendant had previously offered to take the bus to the Pawtucket police
station.


                                             - 10 -
                                                  B

               The Appropriate Remedy for Defendant’s Unauthorized Arrest

       Our analysis, however, must continue on to determine whether the Fourth Amendment to

the United States Constitution mandates the exclusion of evidence obtained from defendant’s

extra-jurisdictional arrest. The state argues that application of “the exclusionary rule is too harsh

a remedy for any violation of a state jurisdictional statute” where, as here, the police officers

“act[ed] in good-faith furtherance of their duty to protect the public[.]”

       It is axiomatic that “[t]he exclusionary rule bars from introduction at trial evidence

obtained either during or as a direct result of searches and seizures in violation of an individual’s

Fourth Amendment rights.” State v. Jennings, 461 A.2d 361, 368 (R.I. 1983). This prohibition

against the use of evidence obtained after an illegal search applies with equal force against the

use of evidence obtained from an unlawful arrest. See Wong Sun v. United States, 371 U.S. 471,

485 (1963).    The exclusionary rule operates as “a judicially created remedy designed to

safeguard Fourth Amendment rights generally through its deterrent effect, rather than a personal

constitutional right of the party aggrieved.” United States v. Calandra, 414 U.S. 338, 348 (1974).

“[W]hether the exclusionary rule’s remedy is appropriate in a particular context * * * [is] an

issue separate from the question whether the Fourth Amendment rights of the party seeking to

invoke the rule were violated by police conduct.” Illinois v. Gates, 462 U.S. 213, 223 (1983).

The United States Supreme Court has warned that “unbending application of the exclusionary

sanction to enforce ideals of governmental rectitude would impede unacceptably the truth-

finding functions of judge and jury.” United States v. Payner, 447 U.S. 727, 734 (1980). It is

with these general principles in mind that we will consider whether the evidence obtained as a

result of defendant’s unauthorized arrest must be suppressed.




                                              - 11 -
       The United States Supreme Court has recently addressed the question of whether the

Fourth Amendment requires that evidence obtained from a search made incident to an arrest that

was unlawful under state law be excluded. See Moore, 553 U.S. at 177-78. Moore involved an

arrest for the misdemeanor of driving on a suspended license, which under Virginia law was not

an arrestable offense. Id. at 167. The Supreme Court concluded that “the arrest rules that the

officers violated were those of state law alone” and “it is not the province of the Fourth

Amendment to enforce state law.” 14 Id. at 178. Accordingly, the Supreme Court held that the

Fourth Amendment did not require the exclusion of the evidence because of a violation of a state

law where the arrest was otherwise “constitutionally permissible” under the federal constitution.

Id.

       More recently, the United States Court of Appeals for the First Circuit has addressed the

issue of whether evidence obtained after an arrest made outside of a federal law enforcement

officer’s jurisdiction is inadmissible for that reason. See United States v. Ryan, 731 F.3d 66, 67

(1st Cir. 2013). In Ryan, a United States Park Ranger saw the defendant driving over the center

line of the road and after following the defendant, pulled him over for the traffic violation, at

which time the Ranger determined that the defendant was intoxicated. 15 Id. The traffic stop and

the defendant’s subsequent arrest occurred outside of the National Park System and, therefore,

outside of the federal statutory jurisdiction of the Ranger. Id. at 67-68. The First Circuit cited

Moore in noting that, generally, federal constitutional claims have not been based on violations


14
   The United States Supreme Court specifically noted that “Virginia law does not, as a general
matter, require suppression of evidence obtained in violation of state law.” Virginia v. Moore,
553 U.S. 164, 167 (2008). The Supreme Court’s analysis, therefore, was limited to the question
of whether suppression was required under the federal constitution. Id. at 168.
15
   The federal statute limiting the jurisdiction of the Ranger included an exception for when a
person flees to avoid arrest. See United States v. Ryan, 731 F.3d 66, 68 n.2 (1st Cir. 2013). In
Ryan, however, there was no claim that the defendant was fleeing and so this exception was
deemed to be inapplicable. Id.


                                            - 12 -
of state or federal statutes concerning arrest. See id. at 69. The court concluded that “an officer

* * * arrest[ing] an obviously intoxicated driver just outside that officer’s territorial jurisdiction,

after a lawful traffic stop, is ‘not remotely’ akin to the invasions of privacy that might call for the

exclusion of evidence [under the Fourth Amendment].” Id. at 70.

       Here, there is no question that defendant’s arrest, although extra-jurisdictional, involves

only a violation of state law and not of defendant’s constitutional rights. As a general matter,

“the lawfulness of a state arrest by state police is governed by state law so long as that law is not

inconsistent with federal constitutional standards.” State v. Berker, 120 R.I. 849, 855, 391 A.2d
107, 111 (1978). This Court has further concluded that a warrantless arrest made under our state

statutes is “constitutionally sound * * * to the extent that it meets the requirement of probable

cause[.]” Id. at 856, 391 A.2d at 111; cf. Ryan, 731 F.3d at 70 (noting that Moore “implies that

an extraterritorial arrest is not a per se violation of the Fourth Amendment”). Our primary

concern here is, therefore, with the requirements of the Fourth Amendment exclusionary rule for

an arrest, based on probable cause, that was made outside the territorial jurisdiction of the

arresting officer. We hold, in conjunction with the United States Supreme Court and the First

Circuit, that the Fourth Amendment does not mandate exclusion of evidence obtained after

defendant’s arrest outside of the Pawtucket detectives’ jurisdiction.

       Although the arrest here was in excess of the officers’ jurisdiction, the Fourth

Amendment does not impose some hypothetical ideal of a law enforcement officer’s conduct, but

rather is concerned with whether the officer’s conduct was “reasonable” under the

circumstances. See State v. Taveras, 39 A.3d 638, 648 (R.I. 2012) (“The lynchpin of any Fourth

Amendment analysis is reasonableness.”); see also State v. Johnson, 102 R.I. 344, 351, 352, 353,

230 A.2d 831, 835, 836 (1967) (stating that “standards of reasonableness under the Fourth




                                              - 13 -
Amendment are not susceptible of Procrustean application” and that a court “should measure the

totality of circumstances against the constitutional standard of reasonableness” and be mindful of

the fact that “a law enforcement officer * * * must act on a quick appraisal of the facts before

him without the benefit of the hindsight which is usually possessed by those reviewing his

actions”). This Court has stated that the exercise of our supervisory power to interpret and apply

the exclusionary rule “should be exercised with great restraint after balancing carefully the

societal interests involved.” State v. Jackson, 570 A.2d 1115, 1117 (R.I. 1990). We are of the

opinion that the detectives’ actions in the case at bar do not constitute egregious conduct in

excess of their jurisdiction. Accordingly, we conclude that the exclusionary rule of the Fourth

Amendment does not apply here to suppress the evidence gathered as a result of defendant’s

unauthorized arrest. 16

       The defendant urges us to adopt the reasoning of the Supreme Judicial Court of

Massachusetts in Commonwealth v. Hernandez, 924 N.E.2d 709 (Mass. 2010). In Hernandez,

the Supreme Judicial Court upheld the suppression of evidence obtained after Boston University

campus police had arrested the defendant without the statutory authority to do so. See id. at 710-

11. The Supreme Judicial Court addressed the holding in Moore, but concluded that past

precedents of that court had established that suppression was appropriate because “exclusion is a

deterrent to the abuse of official power based on the application of State legal principles.” Id. at



16
  The defendant asserts that this Court has previously applied the exclusionary rule as a remedy
for the violation of state law, citing, in particular, State v. Robinson, 658 A.2d 518 (R.I. 1995) as
a case where this Court used the exclusionary rule to suppress a confession obtained after a
violation of the District Court Rules of Criminal Procedure. We are convinced, however, that
this case is not applicable to the case at bar. Robinson involved an arrest and detention made
without probable cause, where the actions of the police were egregious. Robinson, 658 A.2d at
520-21. Indeed, this Court explicitly noted that what was at issue in Robinson was “[t]he
violation of * * * constitutional protections,” not only a violation of a state procedural rule. Id.
at 522.


                                             - 14 -
712. We deem Hernandez to be inapposite to the instant case. To begin with, the Supreme

Judicial Court based its conclusion on its own past precedents and Massachusetts statutory law,

which differ both from the Fourth Amendment jurisprudence of the United States Supreme Court

and from our own jurisprudence. See id. at 712-13; cf. State v. Barros, 24 A.3d 1158, 1167 (R.I.

2011) (declining to follow the reasoning of the Supreme Judicial Court with regard to jury

instructions about custodial interrogations). In addition, we note that the conduct of the campus

police in Hernandez was significantly more egregious than the conduct of the Pawtucket

detectives here. In Hernandez, the campus police apparently decided to run a check of the

defendant’s automobile when the defendant was engaged in nothing more suspicious than

pumping gasoline and then proceeded to arrest the defendant for an outstanding warrant for an

offense that had no connection to the university. See Hernandez, 924 N.E.2d at 711. The

campus police behavior in Hernandez is not analogous to the conduct of the Pawtucket detectives

here. Accordingly, we decline to adopt the reasoning of Hernandez to order the suppression of

the evidence the Pawtucket detectives obtained in the instant case.

          We recognize that Rhode Island also has a statutory exclusionary rule embodied in G.L.

1956 § 9-19-25. 17      This Court has, however, concluded that § 9-19-25 largely tracks the

exclusionary rule of the Fourth Amendment. See State v. Mattatall, 603 A.2d 1098, 1113 (R.I.

1992) (“[T]his [C]ourt has, with very few exceptions, followed the opinions of the United States

Supreme Court whether premised on the Fourth Amendment to the United States Constitution or

on our own statutory exclusionary rule. The Rhode Island exclusionary rule is a statute that has


17
     General Laws 1956 § 9-19-25 states:
                        “In the trial of any action in any court of this state, no
                evidence shall be admissible where the evidence shall have been
                procured by, through, or in consequence of any illegal search and
                seizure as prohibited in § 6 of article 1 of the constitution of the
                state of Rhode Island.”


                                              - 15 -
never acquired or developed an independent body of jurisprudence.”). Moreover, because we are

satisfied that, under Moore, 553 U.S. at 169, and Ryan, 731 F.3d at 69-70, defendant’s arrest did

not violate the Fourth Amendment, we conclude that it similarly did not violate defendant’s

rights under article 1, section 6 of the Rhode Island Constitution. See State v. Foster, 842 A.2d
1047, 1050 n.3 (R.I. 2004) (noting that the Fourth Amendment “is substantively the same as

article 1, section 6 of the Rhode Island Constitution”); see also Brousseau v. Town of Westerly,

11 F. Supp. 2d 177, 183 (D. R.I. 1998) (recognizing that article 1, section 6 of the Rhode Island

constitution is generally co-extensive with the federal Fourth Amendment). Accordingly, we are

of the opinion that our statutory exclusionary rule also does not mandate the suppression of the

evidence obtained in this case.

       In so doing, we emphasize that our holding is limited to the specific facts of the case at

bar. We reserve for another day a decision as to whether more egregious violations of state law

would trigger application of our statutory exclusionary rule. Cf. Mattatall, 603 A.2d at 1112-13

(declining to expand our statutory exclusionary rule in that case beyond what was required under

the Fourth Amendment).

       As this Court has stated before, “[w]e believe that an exclusionary rule is strong medicine

indeed since it deprives the trier of fact in many instances of highly relevant and reliable

evidence.” Jackson, 570 A.2d at 1117. We are of the opinion that the detectives’ conduct here

was not egregious enough to justify exclusion of probative evidence, and we decline to expand

our exclusionary rule jurisprudence to require the suppression of evidence in the circumstances

of the case at bar. Accordingly, we hold that the hearing justice erred in granting the defendant’s

motions to suppress the U-Haul receipt, his statement to the Pawtucket police, the testimony of

the defendant’s sister, and the U-Haul surveillance video photographs.




                                            - 16 -
                                               IV

                                          Conclusion

       For the foregoing reasons, we vacate the order of the Superior Court granting the

defendant’s motions to suppress the evidence obtained as a result of his arrest. This case is

remanded to the Superior Court for further proceedings consistent with this opinion.




                                            - 17 -
                           RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:       State v. Steven B. Morris.

CASE NO:             No. 2012-105-C.A.
                     (P1/11-651A)

COURT:               Supreme Court

DATE OPINION FILED: May 28, 2014

JUSTICES:            Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:          Associate Justice Gilbert V. Indeglia

SOURCE OF APPEAL:    Providence County Superior Court

JUDGE FROM LOWER COURT:

                     Associate Justice Edward C. Clifton

ATTORNEYS ON APPEAL:

                     For State: Lauren S. Zurier
                                Department of Attorney General

                     For Defendant: Kara J. Maguire
                                    Office of the Public Defender